ANNETTE KINGSLAND ZIEGLER, J.
¶ 35. {con-
curring). I concur, and I agree that in this case, the Lawyer Regulation System cannot prove that Attorney Kessler knowingly made a false statement of fact or engaged in a misrepresentation because of the deference due to the referee's findings of fact. Per curiam, ¶ 32. Specifically, "the referee found that Attorney Kessler did not, in fact, know of her husband's involvement in preparing the complaint against Judge Schudson and did not know who leaked the complaint information to the newspaper." Id. As the per curiam notes, however, based on the record, this court could certainly draw inferences that Attorney Kessler made a false statement when she denied having such knowledge, but we are nevertheless "obligated to accept the referee's findings of fact, without regard to whether or not members of this court would have reached the same findings" in the first instance. Id., ¶ 31. As Justice Prosser, Justice Roggensack, and Justice Ziegler noted in the Gableman decision, see In re Judicial Disciplinary Proceedings Against Gableman, 2010 WI 62, ¶ 52, 325 Wis. 2d 631, 784 N.W.2d 631, this court is to observe the findings of facts or stipulation of facts as they exist in the record. As Justice Prosser, Justice Roggensack, and Justice Ziegler further observed in the Gableman decision, it is not within our province to call for a jury trial or a further fact-finding process. See id., ¶ 54 n.24. I am pleased that we now have unanimous agreement on our proper role in such matters.
¶ 36. Simply stated, the per curiam's analysis in this case is consistent with the analysis of Justice Prosser, Justice Roggensack, and Justice Ziegler in the *557Gableman decision. See id., ¶ 52 ("On review, we employ the rules applicable to civil proceedings and we accept the Panel's findings of fact unless they are clearly erroneous. No party contends the Panel's fact findings are clearly erroneous or that there is any need for further fact-finding."). However, the per curiam's analysis is inconsistent with the writing of Chief Justice Abraham-son, Justice Bradley, and Justice Crooks in the Gableman decision, in which those three justices disregarded the Judicial Conduct Panel's findings of fact and the parties' stipulation of facts.1 See In re Judicial Disciplinary Proceedings Against Gableman, 2010 WI 61, ¶¶ 37, 46, 325 Wis. 2d 579, 784 N.W.2d 605. I am pleased to see that here, Chief Justice Abrahamson, Justice Bradley, and Justice Crooks afford proper deference to the facts before this court. The level of deference which we apply to the referee's findings of fact in this case should be consistent with the deference we owed the Judicial Conduct Panel's findings of fact and the factual stipulation in the Gableman decision. See Gableman, 325 Wis. 2d 631, ¶ 52.
¶ 37. For the foregoing reason, I respectfully concur.

 An example is instructive. In this case, the per curiam accepts the referee's finding of fact that Attorney Kessler did not know of her husband's involvement in preparing the complaint against Judge Schudson and did not know who leaked the complaint information to the newspaper. Per curiam, ¶ 30. Notably, the per curiam accepts that finding of fact despite Special Investigator Rosen's conclusion that Attorney Kessler lied to him during the June 8, 2004, interview when she denied having such knowledge. Id. Conversely, in the Gableman case, Chief Justice Abrahamson, Justice Bradley, and Justice Crooks called for farther fact-finding even though there was no dispute that the subject language was true. See In re Judicial Disciplinary Proceedings Against Gableman, 2010 WI 61, ¶¶ 19, 37, 325 Wis. 2d 579, 784 N.W.2d 605.